RIVERS EDGE Indianapolis, IN KITE REALTY GROUP KITE REALTY GROUP * KITE REALTY GROUP TRUST TICKER SYMBOL :: KRG (NYSE since 2004) FOUNDED :: 1971 HEADQUARTERS :: Indianapolis, Indiana PORTFOLIO :: 57 OPERATING RETAIL 2 OPERATING COMMERCIAL 4 REDEVELOPMENT 4 DEVELOPMENT UNDER CONSTRUCTION 67 PROPERTIES SQUARE FOOTAGE :: (MILLIONS) 9.3 OPERATING PROPERTIES 2.0 TOTAL REDEVELOPMENT/DEVELOPMENT 11.3 GLA/NRA ANNUAL DIVIDEND :: $.24 2:: 30.3% KITE REALTY GROUP TRUST is a full-service, vertically-integrated real estate company engaged primarily in the ownership, operation, development, construction, and acquisition of high quality neighborhood and community shopping centers in selected growth markets in the United States. PRIMARY MARKETS : Midwest / Southeast / Texas (97% of Operating Portfolio GLA) RETAIL LANDSCAPE Landlords with premium space are regaining leasing leverage. Capital recycling to enhance portfolio will continue. Limited new supply entering market. Retail store openings continue to increase. Heightened competition in grocery sector with the rise of the specialty grocers. KITE REALTY GROUP * RETAIL REAL ESTATE MARKET KITE REALTY GROUP * 2xecuting our Strategic Objectives Stabilizing Delray Marketplace, Holly Springs Towne Center, and Four Corner Square. Stabilized Rangeline Crossing and moved into the operating portfolio at 91.7% leased. Leasing progress within our Operating Portfolio. 95.4% leased as of June 30, 2013, the highest occupancy achieved since Q2 2007. Growing Same-Store NOI. 4.4% for quarter ended June 30, 2013. 10th Consecutive quarter of positive SSNOI Growth. Acquiring quality shopping centers in specific submarkets within our primary market footprint. Over $160 million in acquisitions in previous 12 months. Focusing on redevelopment opportunities within our existing portfolio such as Gainesville Plaza and Kings Lake Square, where redevelopment activities have commenced. Growing EBITDA and de-levering the Balance Sheet. KITE REALTY GROUP * COMPANY HIGHLIGHTS As of June 30, 2013 KITE REALTY GROUP * COMPANY HIGHLIGHTS FPO PORTFOLIO DYNAMICS KITE REALTY GROUP * GEOGRAPHIC DIVERSIFICATION OPERATING PORTFOLIO As of 6/30/13 (1) Primary market states in blue. (i) (i) On July 2, 2013, the Company transferred Kedron Village to the lender. KITE REALTY GROUP * MEET OUR CUSTOMERS DEMOGRAPHIC PROFILE KITE REALTY GROUP * QUALITY RETAIL TENANT BASE (1) Annualized base rent represents the monthly contractual rent for June 2013 for each applicable tenant multiplied by 12. Excludes tenant reimbursements. (2) S&P credit ratings for parent company as of 8/5/2013. KITE REALTY GROUP * DEVELOPMENT/REDEVELOPMENT SUMMARY PROPERTY PROPERTY STATE MAJOR TENANTS/CO-ANCHORS PROJECTED COST COST TO DATE % LEASED / COMMITTED ACTUAL / PROJECTED OPENING DEVELOPMENT PROJECTS UNDER CONSTRUCTION DEVELOPMENT PROJECTS UNDER CONSTRUCTION DEVELOPMENT PROJECTS UNDER CONSTRUCTION DELRAY MARKETPLACE FL Publix, Frank Theatres, Burt & Max's Grille, Charming Charlie, Chico's, Jos. A. Bank, White House | Black Market $ 97.5 $ 93.6 86.9% Q4 2arget (non-owned), Dick's Sporting Goods, Marshall's, Michaels, PETCO, Charming Charlie, Pier 1 Imports, Ulta Salon 57.0 55.5 88.6% Q1 2- PHASE I NC Target (non-owned), Harris Teeter, PETCO 39.0 17.2 77.5% Q2 2– PHASE II NC Frank Theatres, Golf Galaxy, Field & Stream 70.0 19.8 58.0% Q4 2014 Development Subtotal $ 263.5 $ 186.1 REDEVELOPMENT PROJECTS UNDER CONSTRUCTION REDEVELOPMENT PROJECTS UNDER CONSTRUCTION REDEVELOPMENT PROJECTS UNDER CONSTRUCTION FOUR CORNER SQUARE WA Do It Best Hardware, Walgreens, Grocery Outlet $ 27.5 $ 24.1 87.1% Q1 2cademy Sports & Outdoors, LA Fitness/Shops 10.3 3.5 88.7% Q1 2014 Redevelopment Subtotal $ 37.8 $ 27.6 Development and Redevelopment Total $ 301.3 $ 213.7 KITE REALTY GROUP * DELRAY MARKETPLACE DELRAY BEACH, FLORIDA KEY STATS OPENED : : Q4 2: : 255,: : $97.5M ANCHORED : : Publix, Frank Theatres/IMAX Cinebowl & Grille SHOPS : : Chico’s, White House | Black Market, Charming Charlie, JoS. A Bank, Apricot Lane, Republic of Couture, Francesca’s, Burt & Max’s Grille and others. KITE REALTY GROUP * HOLLY SPRINGS TOWNE CENTER HOLLY SPRINGS, NORTH CAROLINA KEY STATS OPENING : : Q1 2: : 204,: : $57M PRE-LEASED/COMMITTED : : 88.6% ANCHORED : : Target, Dick’s Sporting Goods, Marshall’s, Michael’s, PETCO SHOPS : : Charming Charlie, ULTA, Pier 1 Imports, Jos A. Banks, Children’s Place KITE REALTY GROUP * PARKSIDE TOWN COMMONS RALEIGH, NORTH CAROLINA KEY STATS NEW DEVELOPMENT : : Phase I and II PROJECTED OWNED GLA : : 386,: : $109M PRE-LEASED/COMMITTED : : 66.5% ANCHORED : : Target, (non-owned) and Harris Teeter, PETCO, Frank Theatres, Golf Galaxy, Field & Stream KITE REALTY GROUP * PARKSIDE TOWN COMMONS RALEIGH, NORTH CAROLINA PHASE I PHASE II KITE REALTY GROUP * FOUR CORNER SQUARE MAPLE VALLEY, WASHINGTON KEY STATS REDEVELOPMENT : : Opened Q1 2: : 108,: : $27.5M PRE-LEASED/COMMITTED : : 87.1% ANCHORED : : Do It Best Hardware, Walgreens, Grocery Outlet KITE REALTY GROUP * BOLTON PLAZA JACKSONVILLE, FLORIDA KEY STATS REDEVELOPMENT : : Projected Opening Q1 2: : 155,: : $10.3M PRE-LEASED/COMMITTED : : 88.7% ANCHORED : : Academy Sports & Outdoors, LA Fitness KITE REALTY GROUP * RECENTLY COMPLETED RANGELINE CROSSING SUCCESSFULLY REDEVELOPED OWNED GLA : : 84,327 LEASED : : 91.7% ANCHORED : : Earth Fare, Walgreens, Old National Bank, Panera Bread KITE REALTY GROUP * RECENTLY COMPLETED RIVERS EDGE SUCCESSFULLY REDEVELOPED LEASED : : 100% ANCHORED : : Nordstrom Rack, The Container Store, buybuyBaby, Arhaus Furniture and BGI Fitness KITE REALTY GROUP * RECENTLY COMPLETED EDDY STREET COMMONS AT NOTRE DAME SUCCESSFULLY DEVELOPED LEASED : : 96% ANCHORED : : Urban Outfitters, Hammes Bookstore, University of Notre Dame KITE REALTY GROUP * RECENTLY COMPLETED COBBLESTONE PLAZA SUCCESSFULLY DEVELOPED LEASED : : 95% ANCHORED : : Whole Foods QUALITATIVE CAPITAL RECYCLING STRATEGY:: KITE REALTY GROUP * ACQUISITION/DISPOSITION 2012-2ontinue to dispose of lower tier or un-anchored assets while recycling the capital into quality operating assets with strong tenancy, credit stability, and growth prospects. Acquisitions Dispositions KITE REALTY GROUP * RECENT ACQUISITION ACTIVITY CASTLETON CROSSING AND COOL SPRINGS MARKET– INDIANA AND TENNESSEE CASTLETON CROSSING LOCATION :: Indianapolis, IN ACQUIRED :: May, 2:: $39M TOTAL GLA :: 280,:: 280,000 ANCHOR :: TJ Maxx, HomeGoods, Burlington Coat, and Shoe Carnival COOL SPRINGS MARKET LOCATION :: Nashville, TN ACQUIRED :: April, 2:: $37.5M TOTAL GLA :: 285,:: 224,000 ANCHOR :: Dick’s Sporting Goods, Marshall’s, JoAnn’s, Staples, and a non-owned Kroger KITE REALTY GROUP * RECENT ACQUISITION ACTIVITY SHOPPES AT EASTWOOD AND SHOPPES AT PLAZA GREEN– FLORIDA AND SOUTH CAROLINA SHOPPES OF EASTWOOD LOCATION :: Orlando, FL ACQUIRED :: January, 2:: $11.6M TOTAL GLA :: 69,:: 69,000 ANCHOR :: Publix SHOPPES AT PLAZA GREEN LOCATION :: Greenville, SC ACQUIRED :: December, 2:: $28.8M TOTAL GLA :: 195,:: 195,534 ANCHOR :: Bed Bath & Beyond, Christmas Tree Store, Sears, Party City, Old Navy, AC Moore, Shoe Carnival OPERATIONAL METRICS/NOI GROWTH KITE REALTY GROUP * PORTFOLIO OPERATING METRICS FOCUS ON GROWING SMALL SHOP OCCUPANCY :: 6 Straight Quarters of Increased Small Shop Occupancy FOCUS ON OVERALL LEASING % GAINS :: 4 Consecutive Quarters of Total Leased % Growth RESULT :: REVENUE GROWTH KITE REALTY GROUP * PROPERTY OPERATING INCOME SS NOI GROWTH THE QUALITY OF OUR PORTFOLIO AND ASSET LOCATIONS ALLOWS US TO INCREASE AGGREGATE LEASING SPREADS AND GENERATE SIGNIFICANT SAME PROPERTY NOI GROWTH. BALANCE SHEET ACTIVITY KITE REALTY GROUP * CAPITAL ACTIVITIES & BALANCE SHEET STRATEGY REDUCED INTEREST RATE AND INCREASED FLEXIBILITY WITH THE MATURITY SCHEDULE KITE REALTY GROUP * DEBT & CAPITAL MARKET UPDATES PRIMARY BALANCE SHEET INITIATIVES Manage floating rate debt to a target of less than 15% of total debt. De-levering in process through NOI growth, acquisitions, development deliveries and non-core asset sales. SIGNIFICANT 2012/2n October 2012, issued 12,075,000 common shares for $5.20 per share resulting in net proceeds of approximately $60 million. Closed on $125 million seven-year unsecured term loan with an interest rate of LIBOR plus 210 to 310 basis points. Closed on an amendment to the $200 million unsecured revolving credit facility that reduced the interest rate across the leverage grid between 15-20 basis points and extended the term to February of 2018, including a one-year extension option. Closed on construction loans for development/redevelopment at Four Corner Square, Rangeline Crossing, and Holly Springs Towne Center – Phase I. In April/May 2013, issued 15,525,000 common shares for $6.55 per share resulting in net proceeds of approximately $97.2 million KITE REALTY GROUP * SCHEDULE OF DEBT MATURITIES (2) The Company transferred Kedron Village to the lender in full satisfaction of the related debt ($29.2mm) still included in 2017 scheduled debt maturities. SHAREHOLDER OBJECTIVES / RETURNS KITE REALTY GROUP * TOTAL RETURN SUMMARY / THESIS 2(AS OF 6.30.13) 2is focused on growth, quality, and a commitment to it’s shareholders. Accretive growth through a larger asset base remains a strategic objective. The company is actively targeting select investment opportunities to enhance shareholder return. In addition, the company’s commitment to it’s current developments and redevelopments will provide a high quality revenue stream generated by best-in-class assets. We will also continue to enhance the existing portfolio through active management of the various revenue streams, ensuring that every aspect of our business is producing at the highest level. KITE REALTY GROUP * This presentation contains certain statements that are not historical fact and may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results of the Company to differ materially from historical results or from any results expressed or implied by such forward-looking statements, including, without limitation: national and local economic, business, real estate and other market conditions, particularly in light of the recent slowing of growth in the U.S. economy; financing risks, including the availability of and costs associated with sources of liquidity; the Company’s ability to refinance, or extend the maturity dates of, its indebtedness; the level and volatility of interest rates; the financial stability of tenants, including their ability to pay rent and the risk of tenant bankruptcies; the competitive environment in which the Company operates; acquisition, disposition, development and joint venture risks; property ownership and management risks; the Company’s ability to maintain its status as a real estate investment trust (“REIT”) for federal income tax purposes; potential environmental and other liabilities; impairment in the value of real estate property the Company owns; risks related to the geographical concentration of our properties in Indiana, Florida and Texas; assumptions underlying our anticipated growth sources; and other factors affecting the real estate industry generally. The Company refers you to the documents filed by the Company from time to time with the Securities and Exchange Commission, specifically the section titled “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, which discuss these and other factors that could adversely affect the Company’s results. The Company undertakes no obligation to publicly update or revise these forward-looking statements (including the FFO and net income estimates), whether as a result of new information, future events or otherwise. SAFE HARBOR
